 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7
     Attorney for Phillip D. Hurbace
 8
 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-110-APG-CWH
12
                    Plaintiff,                          STIPULATION TO CONTINUE
13
                                                        PRETRIAL MOTION DEADLINES
            v.
14                                                      (Fifth Request)
     HURBACE ET AL,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
18
     United States Attorney, and Richard Anthony Lopez, Assistant United States Attorney, counsel
19
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20
     Raquel Lazo, Assistant Federal Public Defender, counsel for Phillip D. Hurbace, and Todd M.
21
     Leventhal, counsel for Larry Anthony McDaniel, and Richard A. Wright, counsel for
22
     Sylviane Della Whitmore, that the previously ordered deadline for filing of pretrial motions be
23
     vacated and that the parties herein shall have to and including October 19, 2018, within which
24
     to file the Defendant’s pretrial motions previously due October 8, 2018.
25
26
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including November 2, 2018, to file any and all responsive pleadings,
 3   previously due October 22, 2018.
 4           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including November 9, 2018, to file any and all replies to dispositive motions,
 6   previously due October 29, 2018.
 7           The Stipulation is entered into for the following reasons:
 8           1.      The parties are diligently working through the discovery in order to determine
 9   whether pretrial motions will be filed.
10           2.      Defense counsel for Mr. Hurbace intends on filing a dispositive motion. Defense
11   counsel requires a brief extension of time as she is currently preparing for trial in United States
12   v. Thomas, Case no. 2:18-cr-239-RFB-GWF.
13           3.      The defendants are not incarcerated and do not object to the continuance.
14           4.      The parties agree to the continuance.
15           5.      The additional time requested herein is not sought for purposes of delay, but
16   merely to allow defense counsel sufficient time within which to consider whether to file any
17   pretrial motions.
18           6.      Additionally, denial of this request for continuance could result in a miscarriage
19   of justice.
20           This is the fifth stipulation to continue the filing of pretrial motions.
21   ///
22   ///
23   ///
24
25
26
                                                        2
 1        DATED this 5th day of October, 2018.
 2   RENE L. VALLADARES                          DAYLE ELIESON
     Federal Public Defender                     United States Attorney
 3
 4      /s/ Raquel Lazo                             /s/ Richard Anthony Lopez
     By_____________________________             By_____________________________
 5
     RAQUEL LAZO                                 RICHARD ANTHONY LOPEZ
 6   Assistant Federal Public Defender           Assistant United States Attorney

 7
 8      /s/ Todd M. Leventhal                       /s/ Richard A. Wright
     By_____________________________             By_____________________________
 9   TODD M. LEVENTHAL                           RICHARD A. WRIGHT
     Counsel for Larry Anthony McDaniel          Counsel for Sylviane Della Whitmore
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 3
 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:17-cr-110-APG-CWH
 4
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 5
                                                           OF LAW AND ORDER
             v.
 6
     HURBACE ET AL,
 7
                    Defendant.
 8
 9
10                                        FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     The parties are diligently working through the discovery in order to determine
14   whether pretrial motions will be filed.
15           2.     Defense counsel for Mr. Hurbace intends on filing a dispositive motion. Defense
16   counsel requires a brief extension of time as she is currently preparing for trial in United States
17   v. Thomas, Case no. 2:18-cr-239-RFB-GWF.
18           3.     The defendants are not incarcerated and do not object to the continuance.
19           4.     The parties agree to the continuance.
20           5.     The additional time requested herein is not sought for purposes of delay, but
21   merely to allow defense counsel sufficient time within which to consider whether to file any
22   pretrial motions.
23           6.     Additionally, denial of this request for continuance could result in a miscarriage
24   of justice.
25   ///
26   ///
                                                       4
 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   October 19, 2018, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including November 2, 2018 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including November 9, 2018 to file any and all replies to dispositive motions.
 8                     9th day of October, 2018.
            DATED this ____
 9                                                                           _____
10                                                UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     5
